 1   Matthew G. Berkowitz (Bar No. 310426)              L. Scott Oliver
     SHEARMAN & STERLING LLP                            GREENBERG TRAURIG, LLP
 2   1460 El Camino Real, 2nd Floor                     1900 University Avenue
     Menlo Park, CA 94025                               5th Floor
 3   Telephone: 650.838.3600                            East Palo Alto, CA 94303
     Fax: 650.838.3699                                  Tel: (650) 328-8500
 4   Email: matthew.berkowitz@shearman.com              Fax: (650) 328-8508
                                                        Email: oliverls@gtlaw.com
 5   Attorney for Defendants Price f(x), Inc. and
     Price f(x) AG                                      Attorney for Plaintiff Vendavo, Inc.
 6
     Timothy B. Hardwicke
 7   GOODSMITH GREGG & UNRUH
     150 S. Wacker Drive, Suite 3150
 8   Chicago, IL 60606
     Telephone: 312.322.1981
 9   Fax: 312.322.0056
     Email: thardwicke@ggulaw.com
10
     Attorney for Defendant Kim Long
11

12                               UNITED STATES DISTRICT COURT

13                            NORTHERN DISTRICT OF CALIFORNIA

14                                       OAKLAND DIVISION

15   VENDAVO, INC.,                                     Case No. :19-cv-005674-HSG
16                        Plaintiff,                    ORDER RELEASING BOND
17                v.
18   KIM LONG, PRICE F(X) AG AND PRICE
     F(X), INC.,
19
                          Defendants.
20

21

22

23

24

25

26

27

28

     ORDER RELEASING BOND                                              CASE NO. :19-cv-005674-HSG
                                                    1
 1           Pursuant to the United States District Court for the Northern District of Illinois’ March 15,

 2   2019 Ex Parte Temporary Restraining Order, Seizure Order, Protective Order, Expedited Discovery

 3   Order, and Order to Show Cause Why Preliminary Injunction Should Not Be Ordered, Plaintiff

 4   Vendavo, Inc. (“Plaintiff”) posted a bond in the amount of ten thousand dollars ($10,000) to the

 5   Clerk of the United States District Court, Northern District of Illinois, Eastern Division, in Chicago,

 6   Illinois on March 15, 2019. D.I. 15, 16. Further, pursuant to the United States District Court for the

 7   Northern District of Illinois’ August 30, 2019 Memorandum Opinion and Order on Preliminary

 8   Injunction and Motion to Dismiss or Transfer, Plaintiff posted a bond in the amount of ninety

 9   thousand dollars ($90,000) to the Clerk of the United States District Court, Northern District of

10   Illinois, Eastern Division, in Chicago, Illinois on September 10, 2019. D.I. 118, 120. This case was

11   subsequently transferred to this District on September 5, 2019.

12           On September 24, 2019, the Parties jointly moved to dismiss this case with prejudice and to

13   release the bonds (dkt. 127), which requests for granted. (Dkts. 128.)

14           The Court HEREBY ORDERS that all bonds, including any interest, which were posted by

15   Plaintiff be released to Plaintiff.

16

17           IT IS SO ORDERED.

18   DATED: 11/6/2019
                                                             United States District Judge
19

20

21

22

23

24

25

26

27

28

     ORDER RELEASING BOND                                                  CASE NO. :19-cv-005674-HSG
                                                      2
